 

When Recorded, Mail to:

 

Superior Auto Body and Paint, LLC

3978 West 12600 South

Riverton, UT 84065

 

SPECIAL WARRANTY DEED

 

Meier Properties, Series LLC, Grantor, hereby CONVEYS and WARRANTS against all
claiming by, through or under to Superior Auto Body and Paint, LLC, Grantee, of:

 

3978 West 12600 South Riverton, Utah 84096

 

For the sum of Ten Dollars ($10.00) and other good and valuable consideration,
the following tract of land in Salt Lake County, Utah:

 

LOT 2, RIVERTON CROSSING COMMERCIAL SUBDIVISION, ACCORDING TO THE OFFICIAL PLAT
THEREOF RECORDED IN THE OFFICE OF THE SALT LAKE COUNTY RECORDER, STATE OF UTAH

 

Serial Number 27-29-351-009

 

Subject to easements, restrictions and rights of way of record.

 

Witness the hands of said grantor, February 9, 2017

 

Signed in the presence of:   MEIER PROPERTIES, SERIES LLC           /s/ Annette
D. Meier     Annette D. Meier, Manager

 

STATE OF UTAH

 

COUNTY OF Salt Lake

 

On the 9th day of February, 2017, personally appeared before me, Annette D.
Meier, Manager, known to me to be a manager or designated agent of Meier
Properties, Series LLC, the limited liability company that executed the
instrument and acknowledged the instrument to be the free and voluntary act and
deed of the limited liability company, by authority of statute, its articles of
organization or its operating agreement, for the uses and purposes therein
mentioned, and on oath state that she, Annette Meier is authorized to execute
this instrument and in fact executed the instrument on behalf of the limited
liability company.

 

  /s/ Laura L. Lee   Notary Public

 

 

 

 

 

